                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION



SHEET METAL WORKERS’ HEALTH                     )
AND WELFARE FUND OF NORTH                       )
CAROLINA,                                       )
                                                )         NO. 3:19-cv-00155
        Plaintiff,                              )         JUDGE RICHARDSON
                                                )
v.                                              )
                                                )
LAW OFFICES OF MICHAEL A.                       )
DEMAYO, L.L.P.,                                 )
                                                )
        Defendant.                              )

                                             ORDER

       Pending before the Court are Defendant’s Motion for Summary Judgment (Doc. No. 22)

and Plaintiff’s Motion for Summary Judgment (Doc. No. 26). For the reasons stated in the

accompanying Memorandum Opinion, Defendant’s Motion for Summary Judgment is

GRANTED, and Plaintiff’s Motion for Summary Judgment is DENIED.

       This action is DISMISSED, and the Clerk is directed to close the file. This Order shall

constitute final judgment for purposes of Fed. R. Civ. P. 58.

       IT IS SO ORDERED.



                                                     __________________________________
                                                     ELI RICHARDSON
                                                     UNITED STATES DISTRICT JUDGE




     Case 3:19-cv-00155 Document 41 Filed 10/26/20 Page 1 of 1 PageID #: 303
